internal_revenue_service number release date index number strategic decisions group international llc attn mary lea kirvein managing director emerson street palo alto ca department of the treasury washington dc third party communication none date of communication not applicable_person to contact laura fields id no telephone number refer reply to cc psi br01 plr-128893-11 date date legend x y date country state dear ms kirvein strategic decisions group sal ein strategic decisions group international llc ein date lebanon california this private_letter_ruling is in response to your request dated date on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election to be disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 facts based on the information submitted x is a country entity that is wholly owned by y a state entity y represents that as of date x was eligible to make an election under sec_301_7701-3 to be disregarded as an entity separate from its owner for federal income purposes however the form_8832 entity classification election was inadvertently not timely filed x represents that granting relief to allow x to file a late election to be disregarded as an entity separate from its owner y will not prejudice the plr-128893-11 interests of the government in addition x represents that it acted reasonably and in good_faith law and analysis sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes generally a foreign eligible_entity is treated as an association_taxable_as_a_corporation if all members have limited_liability unless the entity makes an election to be treated otherwise if a foreign eligible_entity has one owner it may elect to be treated as a disregarded_entity pursuant to the rules in sec_301_7701-3 if a foreign eligible_entity has more than one owner it may elect to be treated as a partnership pursuant to the rules in sec_301_7701-3 sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to days prior to the date the form is filed or up to months after the date on which the form is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions for time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly x is granted an extension of time of days from the date of this letter to elect to be disregarded as an entity separate from its owner for federal tax purposes effective date the election should be made by filing form_8832 with the appropriate service_center a copy of this letter should be attached to the election plr-128893-11 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter will be sent to the taxpayer sincerely associate chief_counsel passthroughs and special industries david r haglund by david r haglund chief branch passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
